                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
TAYE L. ELLEBY,                                                      DOC #: _________________
                                                                     DATE FILED: 2/21/2019
                       Plaintiff,

               -against-                                              18 Civ. 1577 (AT) (SDA)

JANE & JOHN DOE(S) ET AL.,                                                     ORDER

                Defendants.
ANALISA TORRES, District Judge:

        Having received no objection to the Honorable Stewart D. Aaron’s February 4, 2019
report and recommendation, ECF No. 48, the Court reviewed the recommendation and found no
clear error. See Silva v. Peninsula Hotel, 509 F. Supp. 2d 364, 366 (S.D.N.Y. 2007) (“If no
objections are filed . . . reviewing courts should review a report and recommendation for clear
error.” (internal quotation marks and citation omitted)). Accordingly, the Court accepts and
adopts the thorough and well-reasoned report and recommendation, dismissing the second
amended complaint because all claims asserted therein are barred by the statute of limitations.

        The Clerk of the Court is directed to mail a copy of this order to Plaintiff pro se and to
close the case.

       SO ORDERED.

Dated: February 21, 2019
       New York, New York
